DETAILED ACTION
	For this Office action, Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the grounds of rejection of Claims 6-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 June 2022.  
Applicant's arguments filed 29 June 2022 with respect to independent Claims 1 and 7 have been fully considered but they are not persuasive. Applicant argues that the combination of Heidemeyer et al. (herein referred to as “Heidemeyer”, US Pat Pub. 2019/0040819) and Moorey et al. (herein referred to as “Moorey”, US Pat Pub. 2007/0199875) is not proper because the references are not analogous.  Upon further consideration, the examiner respectfully disagrees.  See that both references refer to the treatment of water via filtration (Heidemeyer, Abstract; Moorey, Abstract) and are likewise considered analogous for this reason.  Applicant further argues that the grounds of rejection are improper because Moorey discloses that the reservoir considered to be the second reservoir is only used for storage of water based on chlorine contact time, wherein both the instant claims and Heidemeyer do not require chlorine treatment.  Upon further consideration, the examiner respectfully disagrees for two reasons.  First, Heidemeyer discloses the teaching of further storage of the water after filtration (Figure 1; Paragraph [0028]; return line 9 back to reservoir 1), wherein Moorey is only cited for the additional reservoir after filtration (Paragraph [0133]).  Moreover, the reservoir of Moorey serves further purpose than just batch treatment of chlorine, as it serves as a storage medium and prevents back flow during said storage (Paragraph [0145]).  For these reasons, the grounds of rejection are maintained in view of the applicant’s arguments.  Since the applicant makes similar arguments with respect to the ground of rejection of Claim 7, said ground of rejection of Claim 7 is also maintained.  
Applicant’s arguments, see Page 3 of the Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the ground of rejection of Claim 3, have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Upon further consideration of the arguments and the cited references, said arguments are considered persuasive; therefore, the ground of rejection is withdrawn, along with that of dependent Claim 6.  For more detail on why said grounds of rejection are withdrawn, please consult the respective section of the Applicant Arguments/Remarks Made in an Amendment filed 29 June 2022.
Applicant’s arguments, see page 4 of the Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the rejection of claim 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, the ground of rejection is updated in view of the amendments made to claim 4.  Applicant has amended claim 4 to further require that the at least one fluid pressure regulating device is positioned upstream of the fluid injection system.  Upon further consideration, the ground of rejection of the prior Office action does not recite this limitation; however, the ground of rejection has been updated to account for the amended limitations, wherein the ground of rejection is detailed below.
Applicant's arguments filed 29 June 2022 with respect to the grounds of rejection of Claim 8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that nothing in Heidemeyer discloses the determination of the positioning of a valve.  Upon further consideration, the examiner respectfully disagrees.  Heidemeyer discloses in Paragraph [0028] that the multiway valve 14 is placed within the pipeline system for the feed line 4, the return line 9 and for service purposes wherein the reservoir 1 can be emptied.  Such alternation in the positioning of the multiway valve for different purposes would require determination of position of the valve and further adjusting of the valve.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the ground of rejection of Claim 10 have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant’s amendments to Claim 10, along with further consideration of the arguments and the references, have overcome the ground of rejection of Claim 10; said ground of rejection has been withdrawn.  For more detail on why said ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer et al. (herein referred to as “Heidemeyer”, US Pat Pub. 2019/0040819; found in IDS filed 10/06/2020) in view of Moorey et al. (herein referred to as “Moorey”, US Pat Pub. 2007/0199875).
Regarding instant Claim 1, Heidemeyer discloses a refrigerant filtration system for a fluid injection of an internal combustion engine (Abstract; Paragraph [0002]; Paragraph [0003]; system for delivering water/coolant/refrigerant to an internal combustion engine via injection), said filtration system comprising:  a fluid reservoir assembly provided with at least one fluid inlet port and a first reservoir to receive a refrigerant in a raw state (Figure 1; Paragraph [0027]; reservoir 1 and filling pipe 2 for water); at least one filter medium comprising a filter inlet portion and a filter outlet portion, so that the filter medium inlet portion is in fluid association with the first reservoir to receive the refrigerant (Figure 1; Paragraph [0030]; feed line 4 provides an inlet portion for filter cartridge 12 and fluid communication with reservoir 1; outlet provides outlet portion); a first refrigerant conveying line provided with a first end associated with the fluid injection system (Figure 1; Paragraph [0027]; supply line 6); at least one pump capable of increasing the pressure inside the first line and said fluid being conveyed inside the first line (Figure 1; Paragraph [0027]; delivery pump 5 pressurizes fluid line four and delivers water to injection nozzles 8).
	While Heidemeyer discloses a return line for return of filtered water to the reservoir (Figure 1; Paragraph [0028]; return line 9), the reference is silent on a second reservoir associated with the filter medium outlet portion.
	Moorey discloses a portable water purification system in the same field of endeavor as Heidemeyer, as it solves the mutual problem of treating water via filtration (Abstract).  Moorey further discloses a reservoir for storing water after filtration before distribution using pumps and associated lines for storing the water after filtration (Paragraph [0133]; storage tank that is provided with pumps for distribution).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid reservoir assembly and first line of Heidemeyer by further including within the first line a second reservoir provided with a fluid outlet port as taught by Moorey because Moorey discloses such a reservoir stores the water after filtration (Moorey, Paragraph [0133]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the refrigerant filtration system comprises a second line to convey the refrigerant (Heidemeyer, Figure 1; Paragraph [0028]; return line 9), said second line comprising a first end associated with the first line (Heidemeyer, Figure 1; Paragraph [0028]; inlet of return line 9 associated with line 4 downstream of filter cartridge 12), a second end associated with the fluid reservoir assembly (Heidemeyer, Figure 1; Paragraph [0028]; outlet end of return line 9 returning liquid to reservoir 1) and comprising at least a second pump capable of increasing the pressure inside the second line to cause the refrigerant to move inside the second line (Moorey, Paragraph [0133]; reservoir comes with associated pumps for distribution).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the first line comprises at least one fluid pressure regulating device associated with the first line, the at least one fluid pressure regulating device being positioned upstream of the fluid injection system and being fluidly attached to the fluid reservoir assembly (Heidemeyer, Figure 1; Paragraph [0028]; multiway valve 14 provided in return line 9 upstream of injection nozzles 8 and is connected with throttle, serving as flow regulator).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the refrigerant filtration system comprises at least one sensor capable of detecting the actual condition of the refrigerant (Paragraph [0029]; conductivity detector).  
Regarding instant Claim 7, Heidemeyer discloses a method of filtering for a refrigerant filtration system of a fluid injection system for an internal combustion engine (Abstract; Paragraph [0002]; Paragraph [0003]; method of operating a system for delivering water/coolant/refrigerant to an internal combustion engine via injection) comprising:  a fluid reservoir assembly provided with at least one fluid inlet port and a first reservoir to receive a refrigerant in a raw state (Figure 1; Paragraph [0027]; reservoir 1 and filling pipe 2 for water); at least one filter medium comprising a filter inlet portion and a filter outlet portion, so that the filter medium inlet portion is in fluid association with the first reservoir to receive the refrigerant (Figure 1; Paragraph [0030]; feed line 4 provides an inlet portion for filter cartridge 12 and fluid communication with reservoir 1; outlet provides outlet portion); a first refrigerant conveying line provided with a first end associated with the fluid injection system (Figure 1; Paragraph [0027]; supply line 6); at least one pump capable of increasing the pressure inside the first line and said fluid being conveyed inside the first line (Figure 1; Paragraph [0027]; delivery pump 5 pressurizes fluid line four and delivers water to injection nozzles 8); characterized in that said method comprises the steps of:  providing the refrigerant in raw state, said provision being made by the fluid inlet port (Figure 1; Paragraph [0027]; water fills reservoir 1 via filling pipe 2); forcing the refrigerant into the filter inlet portion (Figure 1; Paragraph [0027]; delivery pump 5 pressurizes fluid line four); filtering the refrigerant through the filter medium (Figure 1; Paragraph [0030]; filter cartridge 12); conveying the refrigerant from the filter outlet port to the fluid injection system, said fluid passing through a flow-directing valve (Figure 1; Paragraph [0027]; Paragraph [0028]; line feeds water to injection nozzles 8, must flow through multiway valve 14).  
While Heidemeyer discloses a return line for return of filtered water to the reservoir (Figure 1; Paragraph [0028]; return line 9), the reference is silent on a second reservoir associated with the filter medium outlet portion.
	Moorey discloses a portable water purification system in the same field of endeavor as Heidemeyer, as it solves the mutual problem of treating water via filtration (Abstract).  Moorey further discloses a reservoir for storing water after filtration before distribution using pumps and associated lines for storing the water after filtration (Paragraph [0133]; storage tank that is provided with pumps for distribution).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid reservoir assembly and first line of Heidemeyer by further including within the first line a second reservoir provided with a fluid outlet port as taught by Moorey because Moorey discloses such a reservoir stores the water after filtration (Moorey, Paragraph [0133]).

Allowable Subject Matter
Claims 3, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/06/2022